02/03/2022


         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 21-0490
                       CASE NO. DA 21-0490


                               ELLYN NADEAU,
                         Plaintiff/Appellant/Cross-Appellee

                                          v.

                   CARY HORNEMAN and DAVID HORNEMAN
                      Defendants/Appellees/Cross-Appellants

        On Appeal from the Montana Twenty-Second Judicial District
                Big Horn County Cause No. DV-2018-46
                     Honorable Judge Matthew Wald
_________________________________________________________________

 ORDER GRANTING RENEWED JOINT MOTION TO STAY APPEAL
_________________________________________________________________

      Before the Court is the parties’ Joint Status Report and Renewed Motion to

Stay, requesting that the Court continue the previously entered stay for an

additional forty-five (45) days to allow the parties time to finalize their contingent

settlement agreement. This motion being unopposed and good cause appearing,

      IT IS HEREBY ORDERED that the motion is GRANTED and this matter

is STAYED for an additional forty-five (45) days from the date of the motion, to

and including March 21, 2022. If they have not already filed dismissal

documents, the parties shall file a joint status report on or before March 21, 2022,

indicating their settlement progress and whether the stay should be lifted or

remain in place.


                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                February 3 2022